Exhibit 10(g)

BANK OF AMERICA CORPORATION

DIRECTOR DEFERRAL PLAN

As Amended and Restated Effective January 1, 2005

 

1. Name:

This plan shall be known as the “Bank of America Corporation Director Deferral
Plan” (the “Plan”).

 

2. Purpose and Intent:

The purpose of the Plan is to provide Nonemployee Directors with the opportunity
to defer some or all of their compensation received as directors of Bank of
America Corporation (the “Corporation”). The Corporation is hereby amending and
restating the Plan effective as of January 1, 2005 (the “Restatement Date”) to
reflect certain design changes in order for the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and otherwise meet current needs. It is the intent of the Corporation that
amounts deferred under the Plan by a Nonemployee Director shall not be taxable
to the Nonemployee Director for income tax purposes until the time actually
received by the Nonemployee Director. The provisions of the Plan shall be
construed and interpreted to effectuate such intent.

 

3. Definitions:

For purposes of the Plan, the following terms shall have the following meanings:

“Accounts” of a Participant mean collectively the Participant’s Cash Account and
the Participant’s Stock Account.

“Annual Cash Award” means the fee payable in cash at each annual stockholders
meeting to Nonemployee Directors for their services as directors of the
Corporation.

“Annual Stock Award” means the award of Restricted Stock made under Section 5 of
the Stock Plan.

“Board” means the Board of Directors of the Corporation.

“Cash Account” means the account maintained in dollars on the books of the
Corporation to record a Participant’s interest under the Plan attributable to
any Cash Compensation deferred by the Participant into the Cash Account pursuant
to paragraph 5(c)(ii) below, as adjusted from time to time pursuant to the terms
of the Plan.

“Cash Compensation” means each of the following payable to a Nonemployee
Director: (i) the Annual Cash Award and (ii) any Committee Chairperson Retainer
Fee.

“Claim” means a claim for benefits under the Plan.

“Claimant” means a person making a Claim.



--------------------------------------------------------------------------------

“Committee Chairperson Retainer Fee” means the annual retainer fee payable to
certain Nonemployee Directors of the Corporation for their services as
chairpersons of certain committees of the Board, and includes any lead director
retainer fee.

“Common Stock” means the common stock of the Corporation.

“Compensation Committee” means the committee of individuals who are serving from
time to time as the members of the Compensation Committee of the Board.

“Corporate Benefits Committee” means the committee of individuals who are
serving from time to time as the members of the Corporate Benefits Committee of
the Corporation.

“GHR Group” means the group of employees designated from time to time by the
Corporation as part of the global human resources function.

“Corporation” is defined in Paragraph 2 as Bank of America Corporation, a
Delaware corporation, and any successor thereto.

“Fair Market Value” of a share of Common Stock on any date means the closing
price of a share as reflected in the report of composite trading of New York
Stock Exchange listed securities for that day (or, if no shares were publicly
traded on that day, the immediately preceding day that shares were so traded)
published in The Wall Street Journal [Eastern Edition] or in any other
publication selected by the Plan Administrator; provided, however, that if the
shares are misquoted or omitted by the selected publication(s), the Plan
Administrator shall directly solicit the information from officials of the stock
exchanges or from other informed independent market sources.

“Nonemployee Director” means an individual who is a member of the Board, but who
is not an employee of the Corporation or any of its subsidiaries.

“Participant” means a Nonemployee Director who has elected to participate in the
Plan as provided in paragraph 5(b) below.

“Plan Administrator” means the GHR Group, or such other person or entity
designated as the “Plan Administrator” for purposes of the Plan by the
Compensation Committee.

“Plan Year” means the twelve (12) month period beginning January 1 and ending
December 31.

“Restricted Stock” means “Restricted Stock” as defined under the Stock Plan.

“Stock Account” means the account maintained in Stock Units on the books of the
Corporation to record a Participant’s interest under the Plan attributable to
any Cash Compensation deferred by the Participant into the Stock Account
pursuant to paragraph 5(c)(ii) below and any Stock Compensation deferred under
the Plan, as adjusted from time to time pursuant to the terms of the Plan.

“Stock Compensation” means the Annual Stock Award.



--------------------------------------------------------------------------------

“Stock Plan” means the Bank of America Corporation Directors’ Stock Plan, as the
same may be amended from time to time.

“Stock Unit” means a unit having a value as of a given date equal to the Fair
Market Value of one (1) share of Common Stock on such date.

 

4. Administration:

The Plan Administrator shall be responsible for administering the Plan. The Plan
Administrator shall have all of the powers necessary to enable it to properly
carry out its duties under the Plan. Not in limitation of the foregoing, the
Plan Administrator shall have the power to construe and interpret the Plan and
to determine all questions that shall arise hereunder. The Plan Administrator
shall have such other and further specified duties, powers, authority and
discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Plan Administrator may appoint such agents as
it may deem necessary for the effective performance of its duties, and may
delegate to such agents such powers and duties as the Plan Administrator may
deem expedient or appropriate that are not inconsistent with the intent of the
Plan. The decision of the Plan Administrator upon all matters within its scope
of authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law.

 

5. Operation:

(a) Eligibility. Each Nonemployee Director shall be eligible to participate in
the Plan.

(b) Elections to Defer. A Nonemployee Director may become a Participant in the
Plan for a Plan Year by irrevocably electing, on a form provided by the Plan
Administrator, to defer all or any portion of each of the following amounts
payable during the Plan Year, with separate deferral elections to be made for
each: (i) the Annual Cash Award, (ii) the Annual Stock Award, and (iii) any
Committee Chairperson Retainer Fee. In order to be effective, a Nonemployee
Director’s election to defer must be executed and returned to the Plan
Administrator on or before the date specified by the Plan Administrator for such
purpose. Such election must be made prior to the beginning of the Plan Year to
which the election relates; provided, however, that an individual who first
becomes a Nonemployee Director after the start of a Plan Year may make such
deferral election within thirty (30) days after first becoming a Nonemployee
Director.

(c) Establishment of Accounts.

(i) The Corporation shall establish and maintain on its books a Cash Account and
a Stock Account for each Participant. Each Account shall be designated by the
name of the Participant for whom established.

(ii) Any Cash Compensation deferred by a Participant shall be credited to the
Participant’s Cash Account or Stock Account as the Participant shall elect. The
election shall be made at the time determined by the Plan Administrator and on
the form provided by the Plan Administrator. A separate election directing
deferral to the Cash Account or Stock Account shall



--------------------------------------------------------------------------------

be permitted with respect to each separate component of Cash Compensation being
deferred. If no election is made, any Cash Compensation deferred shall be
credited to the Participant’s Cash Account. To the extent any Cash Compensation
is to be credited to a Participant’s Cash Account, such amounts shall be
credited to the Cash Account as of the date the amounts would have otherwise
been paid to the Participant. To the extent any Cash Compensation is to be
credited to a Participant’s Stock Account, the Stock Account shall be credited
as of the date the amounts would have otherwise been paid to the Participant
with the number of Stock Units equal to the dollar amount of the deferral
divided by the Fair Market Value of a share of Common Stock on such date.

(iii) Any Stock Compensation deferred by a Participant shall be credited to the
Participant’s Stock Account in a number of “Stock Units” equal to the number of
shares of Restricted Stock being deferred (including any fractional shares). The
Stock Units shall be credited to the Participant’s Stock Account as of the date
the shares of Restricted Stock would have otherwise been awarded under the Stock
Plan.

(d) Account Adjustments: Cash Account. As of the last day of each calendar
month, each Cash Account shall be adjusted for such month so that the level of
investment return of the Cash Account shall be substantially equal to the ask
yield of the most recent auction of 30-year Treasury bonds, as quoted for the
last business day of the immediately preceding calendar month in the Wall Street
Journal (Eastern Edition), or if such quotations are not available in the Wall
Street Journal, in a similar financial publication selected by the Plan
Administrator.

(e) Account Adjustments: Stock Account. Each Stock Account shall be credited
additional full or fractional Stock Units for cash dividends paid on the Common
Stock based on the number of Stock Units in the Stock Account on the applicable
dividend record date and calculated based on the Fair Market Value of the Common
Stock on the applicable dividend payment date. Each Stock Account shall also be
equitably adjusted as determined by the Plan Administrator in the event of any
stock dividend, stock split or similar change in the capitalization of the
Corporation.

(f) Payment.

(i) Special Payment Elections for 2006. Each Participant who is a Nonemployee
Director of the Corporation as of a date specified by the Plan Administrator
prior to December 31, 2006 shall be given the opportunity during an election
window, specified by the Plan Administrator and ending no later than
December 31, 2006, to make a payment election applicable to the aggregate
balance of the Participant’s Accounts. The Participant may elect from the
payment options set forth in Paragraph 5(f)(ii) below, and such election shall
be immediately effective; provided, however, that a Participant may not elect to
receive during 2006 any payment that would otherwise be payable in a future
year; and provided further, that a Participant may not make a new payment
election with respect to payments the Participant is otherwise scheduled to
receive during 2006. In the event a Participant covered by this Paragraph
5(f)(i) fails to make a payment election on or before December 31, 2006, under
this Paragraph 5(f)(i), the payment method shall be (x) the payment method most
recently elected by the Participant under the Plan according to the records of
the Plan Administrator, even if that prior payment election had not yet become
effective, or (y) in the absence of any such prior payment



--------------------------------------------------------------------------------

election, a single payment following termination of service as a member of the
Board as set forth in Paragraph 5(f)(ii)(A) below. Any subsequent change to such
payment election must comply with the requirements of Paragraph 5(f)(iii) below.
Payments pursuant to such election shall otherwise be subject to the
requirements of this Paragraph 5(f).

(ii) Payment Options. For a Participant who first participates in the Plan in
2007 or any later year, the Participant shall be given the opportunity to elect
one of the following payment options at the time the Participant first elects to
defer under the Plan:

(A) Single Cash Payment Following Termination of Service as Board Member. If a
Participant to whom the single cash payment method applies terminates services
with the Corporation as a member of the Board, such Participant’s Accounts shall
continue to be credited with adjustments under paragraph 5(d) and paragraph 5(e)
above through December 31 of the calendar year in which such termination of
services occurred. The number of Stock Units in the Stock Account as of such
December 31 shall be converted to cash based on the Fair Market Value of the
Common Stock on such date, and such cash amount together with the final Cash
Account balance as of such December 31 shall be paid in a single cash payment to
the Participant (or to the Participant’s designated beneficiary in the case of
the Participant’s termination of services as the result of the Participant’s
death) by January 31 of the following calendar year.

(B) Annual Installments Following Termination of Service as Board Member. A
Participant may elect to receive annual installments over a period of five
(5) or ten (10) years. If a Participant to whom the annual installments method
applies terminates service with the Corporation as a member of the Board, the
amount of such annual installments shall be calculated and paid pursuant to the
provisions of this paragraph 5(f)(ii)(B). The Participant’s Accounts shall
continue to be credited with adjustments under paragraph 5(d) and paragraph 5(e)
above until the Accounts are fully paid out. The first installment shall be paid
by January 31 of the calendar year immediately following the calendar year in
which such termination of services occurred, and each subsequent installment
shall be paid by January 31 of each subsequent calendar year. Each payment shall
be equal to (i) the sum of the Participant’s balance in each Account as of
December 31 of the calendar year immediately preceding the calendar year of
payment, multiplied by (ii) a fraction, the numerator of which is one and the
denominator is the number of installments remaining, including the current
year’s payment. For purposes of the preceding sentence, the balance of the Stock
Account shall be equal to the number of the Participant’s Stock Units as of each
December 31 multiplied by the Fair Market Value of the Common Stock on such
date.

A Participant’s election shall be made on the election form used by the
Participant for making such Participant’s initial deferral election and shall be
effective with respect to the aggregate balance of the Participant’s Accounts. A
Participant who fails to make a payment election in accordance with the
provisions of Paragraph 5(f)(ii) shall be deemed to have elected a single cash
payment to be paid in accordance with the requirements of Paragraph 5(f)(ii)(A).



--------------------------------------------------------------------------------

(iii) Subsequent Changes to Payment Elections. A Participant whose services as a
member of the Board have not terminated may change the form of payment elected
under Paragraphs 5(f)(i) or (ii) above only if (A) such election is made at
least twelve (12) months prior to the date payment would have otherwise
commenced and (B) the effect of such elections is to defer commencement of such
payment by at least five (5) years. For purposes of this Paragraph 5(f)(iii), a
series of installment payments over five or ten years is treated as a single
payment to be made in the year that the first installment would have otherwise
been paid.

(iv) Death. If a Participant dies after having commenced installment payments,
any remaining unpaid installment payments shall be paid to the Participant’s
beneficiary as and when they would have otherwise been paid to the Participant
had the Participant not died. If a Participant’s termination of service as Board
member is due to his death, the Participant’s Account shall be payable to the
Participant’s beneficiary in a single payment to be made as soon as
administratively practicable after the date of the Participant’s death.
Participants shall designate a beneficiary under the Plan on a form furnished by
the Plan Administrator, and if a Participant does not have a beneficiary
designation in effect, the designated beneficiary shall be the Participant’s
estate.

(v) Other Payment Provisions. Subject to the provisions of Paragraph 6, a
Participant shall not be paid any portion of the Participant’s Accounts prior to
the Participant’s termination of service as a member of the Board. Any payment
hereunder shall be subject to applicable withholding taxes. If any amount
becomes payable under the provisions of the Plan to a Participant, beneficiary
or other person who is a minor or an incompetent, whether or not declared
incompetent by a court, such amount may be paid directly to the minor or
incompetent person or to such person’s legal representative (or attorney-in-fact
in the case of an incompetent) as the Plan Administrator, in its sole
discretion, may decide, and the Plan Administrator shall not be liable to any
person for any such decision or any payment pursuant thereto.

(j) Withdrawals on Account of an Unforeseeable Emergency. A Participant who is
in active service as a member of the Board of Directors of the Corporation may,
in the Plan Administrator’s sole discretion, receive a payment of all or any
part of the amounts previously credited to the Participant’s Cash Account (but
not Stock Account) in the case of an “unforeseeable emergency.” A Participant
requesting a payment pursuant to this subparagraph (j) shall have the burden of
proof of establishing, to the Plan Administrator’s satisfaction, the existence
of such “unforeseeable emergency,” and the amount of the payment needed to
satisfy the same. In that regard, the Participant shall provide the Plan
Administrator with such financial data and information as the Plan Administrator
may request. If the Plan Administrator determines that a payment should be made
to a Participant under this subparagraph (j), such payment shall be made within
a reasonable time after the Plan Administrator’s determination of the existence
of such “unforeseeable emergency” and the amount of payment so needed. As used
herein, the term “unforeseeable emergency” means a severe financial hardship to
a Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that shall constitute an “unforeseeable
emergency” shall depend upon the facts of each case, but, in any case, payment
may not be made to the extent that



--------------------------------------------------------------------------------

such hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, or (ii) by liquidation of the Participant’s assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship. Examples of what are not considered to be “unforeseeable
emergencies” include the need to send a Participant’s child to college or the
desire to purchase a home. Withdrawals of amounts because of an “unforeseeable
emergency” shall not exceed an amount reasonably needed to satisfy the emergency
need.

(k) Statements of Account. Each Participant shall receive an annual statement of
the balance in the Participant’s Accounts.

(l) Vesting of Stock Units. For Stock Units credited to a Participant’s Account
related to a deferral of Stock Compensation under paragraph 5(c)(iii) above,
except as otherwise provided in this paragraph 5(l), such Stock Units shall not
become vested until the related “Vesting Date” under (and as defined in) the
Stock Plan. If the Participant ceases to serve as a Nonemployee Director before
the Vesting Date due to the Nonemployee Director’s death, or if there is a
“Change in Control” (as defined under the Stock Plan) prior to the Vesting Date,
then the Stock Units shall become fully vested as of the date of such death or
Change in Control, as applicable. If the Nonemployee Director ceases to serve as
a Nonemployee Director at any time for any reason other than death before the
earlier of the Vesting Date or a Change in Control, then the Stock Units shall
become vested pro rata to the same extent they would have become vested under
the provisions of the Stock Plan, and to the extent the Stock Units are not
thereby vested they shall be forfeited as of the date of such cessation of
services.

 

6. Amendment, Modification and Termination of the Plan:

The Compensation Committee shall have the right and power at any time and from
time to time to amend the Plan in whole or in part and at any time to terminate
the Plan; provided, however, that no such amendment or termination shall reduce
the amount actually credited to a Participant’s Accounts under the Plan on the
date of such amendment or termination, or further defer the due dates for the
payment of such amounts, without the consent of the affected Participant.
Notwithstanding any provision of the Plan to the contrary, but only to the
extent permitted by Code Section 409A, in connection with any termination of the
Plan the Compensation Committee shall have the authority to cause the Accounts
of all Participants to be paid in a single cash payment as of a date determined
by the Compensation Committee or to otherwise accelerate the payment of Accounts
in such manner as the Compensation Committee shall determine in its discretion.

 

7. Claims Procedures:

(a) General. In the event that a Claimant has a Claim under the Plan, such Claim
shall be made by the Claimant’s filing a notice thereof with the Plan
Administrator within ninety (90) days after such Claimant first has knowledge of
such Claim. Each Claimant who has submitted a Claim to the Plan Administrator
shall be afforded a reasonable opportunity to state such Claimant’s position and
to present evidence and other material relevant to the Claim to the Plan
Administrator for its consideration in rendering its decision with respect
thereto. The Plan Administrator shall render its decision in writing within
ninety (90) days after the Claim is referred to it, unless special circumstances
require an extension of such time within which to



--------------------------------------------------------------------------------

render such decision, in which event such decision shall be rendered no later
than one hundred eighty (180) days after the Claim is referred to it. A copy of
such written decision shall be furnished to the Claimant.

(b) Notice of Decision of Plan Administrator. Each Claimant whose Claim has been
denied by the Plan Administrator shall be provided written notice thereof, which
notice shall set forth:

 

  (i) the specific reason(s) for the denial:

 

  (ii) specific reference to pertinent provision(s) of the Plan upon which such
denial is based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure hereunder for review of such Claim;

all in a manner calculated to be understood by such Claimant.

(c) Review of Decision of Plan Administrator. Each such Claimant shall be
afforded a reasonable opportunity for a full and fair review of the decision of
the Plan Administrator denying the Claim. Such review shall be by the Corporate
Benefits Committee. Such appeal shall be made within ninety (90) days after the
Claimant received the written decision of the Plan Administrator and shall be
made by the written request of the Claimant or such Claimant’s duly authorized
representative of the Corporate Benefits Committee. In the event of appeal, the
Claimant or such Claimant’s duly authorized representative may review pertinent
documents and submit issues and comments in writing to the Corporate Benefits
Committee. The Corporate Benefits Committee shall review the following:

(i) the initial proceedings of the Plan Administrator with respect to such
Claim;

(ii) such issues and comments as were submitted in writing by the Claimant or
the Claimant’s duly authorized representative; and

(iii) such other material and information as the Corporate Benefits Committee,
in its sole discretion, deems advisable for a full and fair review of the
decision of the Plan Administrator.

The Corporate Benefits Committee may approve, disapprove or modify the decision
of the Plan Administrator, in whole or in part, or may take such other action
with respect to such appeal as it deems appropriate. The decision of the
Corporate Benefits Committee with respect to such appeal shall be made promptly,
and in no event later than sixty (60) days after receipt of such appeal, unless
special circumstances require an extension of such time within which to render
such decision, in which event such decision shall be rendered as soon as
possible and in no event later than one hundred twenty (120) days following
receipt of such appeal. The decision of the



--------------------------------------------------------------------------------

Corporate Benefits Committee shall be in writing and in a manner calculated to
be understood by the Claimant and shall include specific reasons for such
decision and set forth specific references to the pertinent provisions of the
Plan upon which such decision is based. The Claimant shall be furnished a copy
of the written decision of the Corporate Benefits Committee. Such decision shall
be final and conclusive upon all persons interested therein, except to the
extent otherwise provided by applicable law.

 

8. Applicable Law:

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
Delaware.

 

9. Compliance with Code Section 409A:

The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent.

 

10. Miscellaneous:

A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. The Plan shall be an unsecured, unfunded
arrangement. To the extent the Participant acquires a right to receive payments
from the Corporation under the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Corporation. Nothing contained
herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Corporation and any Participant. The Plan shall be
binding on the Corporation and any successor in interest of the Corporation.

IN WITNESS WHEREOF, this instrument has been executed by an authorized officer
of the Corporation as of the 15th day of December, 2006.

 

BANK OF AMERICA CORPORATION By:  

/s/ J. Steele Alphin

  J. Steele Alphin, Global Human Resources Executive